Plaintiff in error, Ben Shelton, was convicted on a charge that in Bryan county, February 11, 1926, he did make and manufacture, by means and use of a certain apparatus commonly known as a whisky still, certain spirituous and intoxicating liquor, to wit, one-half pint of moonshine whisky, and in accordance with the verdict of the jury was sentenced to pay a fine of $100 and to be confined in the county *Page 339 
jail for 60 days. He has appealed from the judgment, but no brief has been filed, and no appearance made on his behalf in this court. After a careful examination of the record in this case, both as to the law and the evidence, we have failed to discover anything whereof the defendant has just right to complain. The judgment is accordingly affirmed.